 
EXHIBIT 10-5


CONSULTING AGREEMENT


THIS AGREEMENT FOR CONSULTING SERVICES ("Agreement") is entered into and
effective as of August 20, 2009 by and between Dwain Brannon ("Consultant"), and
Signature Exploration and Production Corp., a Delaware corporation ("Signature
Exploration").


1.              RECITAL


This Agreement is entered into with reference to and in contemplation of the
following facts, circumstances and representations:


1.1            Signature Exploration desires to engage the services of the
Consultant.


1.2            The Consultant desires to provide services to Signature
Exploration pursuant to the terms and conditions set forth herein.


2.              NATURE AND EXTENT OF CONSULTING SERVICES


2.1            Term of Agreement.  This Agreement shall be for a term of one (1)
year and may be renewed at the company’s options at the end of the term.


2.2            Duties of Consultant During the term of this Agreement.
Consultant shall provide assistance and advice concerning Signature
Exploration’s oil and gas exploration and production operations.  As such, the
Consultant will assist in identifying potential oil and gas prospects.


2.3            Devotion to Duty.  Consultant agrees to devote such time as is
reasonable on an "as needed" basis with respect to the requirements necessary.
Consultant is free to represent or perform services for other clients, provided
it does not interfere with the duties contained in this Agreement.


2.4            Duties of Signature Exploration.  Signature Exploration shall
provide Consultant, on a regular and timely basis, with all approved data and
information about it, its subsidiaries, its management, its products and
services and its operations as shall be reasonably requested by Consultant, and
shall advise Consultant of any facts which would affect the accuracy of any data
and information previously supplied pursuant to this paragraph.


2.5           Compensation.  In consideration of entering into this Agreement,
Signature Exploration, the Consultant will be granted a non-qualified option to
purchase up to 4,000,000 shares of Company common stock under the Company’s 2007
Amended Stock Option Plan at an exercise price equal to fifty percent (50%) of
the average closing bid price for the three day period prior to notice of
exercise.  Subject to the Consultant’s acceptance of this agreement, the option
will be considered fully earned upon the execution of this document.  The
Consultant’s option will be subject to the terms and conditions of the Company’s
2007 Amended Stock Option Plan and standard form of stock option agreement,
which the Consultant will be required to sign as a condition of receiving the
option. Stock optioned by the Consultant pursuant to this agreement will have
been registered in an S-8 registration. The stock underlying the Option will be
immediately freely tradeable, without legend, and unencumbered in any manner.
Notwithstanding anything to the contrary in this Agreement, the Consultant will
only be allowed to purchase shares upon the exercise of the option or portion
thereof to the extent that, at the time of the purchase, the purchase will not
result in the Consultant beneficially owning more than 9.9% of the issued and
outstanding common shares of Signature Exploration.


 
 

--------------------------------------------------------------------------------

 


2.6           Nondisclosure of Information.  Consultant agrees that it will not
at any time, in any fashion, form or manner, either directly or indirectly,
divulge, disclose or communicate to any person, firm or corporation, in any
manner whatsoever, any information of any kind, nature or description concerning
any matters affecting or relating to the business of Signature Exploration.


2.7           Assignment of Agreement.  Due to the personal nature of the
services to be rendered by the Consultant, this Agreement may not be assigned by
the Consultant without the prior written consent of Signature Exploration.


2.8           Prohibited Activities.  The Consultant is prohibited from offering
services in connection with the offer or sale of securities in a capital-raising
transaction and cannot directly or indirectly promote or maintain a market for
Signature Exploration’s securities.


3.             CO-OPERATION, ARBITRATION, INTERPRETATION, MODIFICATION AND
ATTORNEY FEES


3.1           Co-operation of Parties.  The parties further agree that they will
do all things necessary to accomplish and facilitate the purpose of this
Agreement and that they will sign and execute any and all documents necessary to
bring about and prefect the purposes of this Agreement.


3.2           Arbitration.  The parties hereby submit all controversies, claims,
and matters of difference arising out of this Agreement to arbitration in the
state of Delaware.  This submission and agreement to arbitrate shall be
specifically enforceable.  The Agreement shall further be governed by the laws
of Delaware.


3.3           Interpretation of Agreement.  The parties agree that should any
provision of this Agreement be found to be ambiguous in any way, such ambiguity
shall not be resolved by construing such provisions or any part of or the entire
Agreement in favor of or against any party herein, but rather by construing the
terms of this Agreement fairly and reasonably in accordance with their generally
accepted meaning.


3.4           Modification of Agreement.  This Agreement may be amended or
modified in any way and at any time by an instrument in writing, signed by each
of the parties hereto, stating the manner in which it is amended or
modified.  Any such writing amending or modifying of this Agreement shall be
attached to and kept with this Agreement.


3.5           Legal Fees.  If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of the Agreement, the successful or prevailing party shall be
entitled to recover reasonable legal fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.


 
 

--------------------------------------------------------------------------------

 
 
3.6           Entire Agreement.  This Agreement constitutes the entire Agreement
and understanding of the parties hereto with respect to the matters herein set
forth, and all prior negotiations, writings and understandings relating to the
subject matter of this Agreement are merged herein and are superseded and
cancelled by this Agreement.


3.7           Counterparts.  This Agreement may be signed in one or more
counterparts.


3.8           Facsimile Transmission Signatures.  A signature received pursuant
to a facsimile transmission shall be sufficient to bind a party to this
Agreement.


DATED this 20th day of August, 2009.


Signature Exploration and Production Corp.


/s/ Steven Weldon                                                 
By:  Steven Weldon, Chief Financial Officer


Dwain Brannon
Consultant


/s/ Dwain Brannon                                                 
Dwain Brannon, Individual
 
 
 
 

--------------------------------------------------------------------------------

 